Citation Nr: 1326485	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  12-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals cold injuries of the upper and lower extremities.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, service connection for residuals of cold injuries of the upper and lower extremities, bilateral hearing loss and tinnitus, and a lumbar spine disorder.  The Veteran timely appealed those issues.

The Veteran initially requested a hearing before a Veterans Law Judge in his May 2012 substantive appeal, VA Form 9.  However, when the Board contacted him in January 2013 to inquire as to his availability for a hearing, he stated that he wished to cancel his hearing.  As the Veteran has withdrawn his request for a hearing, the Board will proceed without further delay. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, there are numerous statements from the Veteran and a friend, D.L.B., who helped him prepare his claim, noting that the Veteran submitted his "onion-skin" Form DD-214 to the RO and that he would like that official copy back.  The Veteran was informed in a June 2012 letter that his Form DD-214 is not in his claims file.  

On appeal, the Veteran has stated that he was an artillery man-the noise exposure of which caused his hearing loss and tinnitus-and that he was stationed in Germany during his period of service, where he suffered cold injuries as a result of his having to perform guard duties regardless of how cold it was outside.  

A review of the claims file reveals that there are no service personnel records in the claims file and only scant service treatment records, which mostly stem from 1973 when the Veteran was with the United States Army Reserves.  

In light of the absence of the Form DD-214, the service personnel records, and the very few service treatment records from 20 years after the Veteran's period of active service, the Board finds that the case should be remanded at this time in order to obtain any outstanding service treatment and personnel records, to specifically include obtaining an official copy of the Veteran's Form DD-214 from official sources, in order to attempt to corroborate the Veteran's claims.  

Also, any ongoing VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2011 and associate those documents with the claims file.

2.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records, to particularly include an official copy of the Veteran's Form DD-214, that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  The Veteran should be afforded VA examination to determine the nature and etiology of any cold injury residuals and/or lumbar spine disability.  The claims file, including all available service treatment records, should be made available to the examiner for review.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.

For any lumbar spine disability and/or cold injury residuals found, the examiner must provide a well-reasoned opinion addressing whether it at least as likely as not had its clinical onset in service or is otherwise related to active service.  A complete rationale for all opinions expressed must be provided.  For the purposes of the examination, any claim of continuity of low back and/or cold residual symptoms since service is not credible (See June 1973 quadrennial examination for reserve purposes revealing normal spine and extremities, and the Report of Medial History reflecting no recurrent back pain, foot trouble, neuritis, paralysis, lameness, etc.).  

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder, bilateral hearing loss, tinnitus, and residuals of cold injuries of the upper and lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



